PER CURIAM:
Noella Mbolle Ejede Ejede, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (Board) denying her applications for relief from removal and remanding the record to the Immigration Judge to pro*130vide all advisals required by the grant of voluntary departure to Ejede, and for entry of a new decision. While we have jurisdiction over the Board’s order, we dismiss the petition for review without prejudice for prudential reasons. See Qingyun Li v. Holder, 666 F.3d 147 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.